       Case 1:20-cv-00153-NONE-JLT Document 18 Filed 05/20/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DERRIC MEREDITH RICK GENE STITT,                ) Case No.: 1:20-cv-00153-NONE-JLT (HC)
                                                     )
12                  Petitioner,                      ) ORDER DIRECTING CLERK OF COURT TO
                                                     ) CHANGE NAME OF RESPONDENT
13          v.                                       )
                                                     )
14   M. SPEARMAN, Warden,
                                                     )
15                  Respondent.                      )
                                                     )
16                                                   )

17          In his motion to dismiss, Respondent notes that Jason Pickett is the current Warden of High

18   Desert State Prison, where Petitioner is currently housed. (Doc. 15 at 1.) Respondent requests that the

19   Court substitute Jason Pickett as the Respondent. (Id.) Rule 25 of the Federal Rules of Civil

20   Procedure allows the successor of a public office to automatically be substituted as a party.

21   Accordingly, the Clerk of Court is DIRECTED to change the name of the Respondent to Jason Pickett,

22   Warden.

23
24   IT IS SO ORDERED.

25      Dated:     May 19, 2020                                /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
